DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/22/2019.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are indefinite:
The limitation “a first abrasion device coupled to the frame and including a first abrasion element having a first abrasion device
The limitation “the first abrasion device defining a first abrasion device effective contact area engageable with the first web surface” is indefinite because the limitation “the first abrasion device” is unclear what is being referred back to. Does this recitation refer back to the first use of the term “first abrasion device” or to the second use of the term “first abrasion device”, which is structure included in the “first abrasion element”?
The limitation “a second abrasion device coupled to the frame and including a second abrasion element having a second abrasion device” is indefinite because the term “a second abrasion device” is used twice. Are there two different abrasion devices? How does the second abrasion device include a second abrasion element, which includes the second abrasion device? This is a circular logic and doesn’t make sense. 
The limitation “the second abrasion device defining a second abrasion device effective contact area engageable with the second web surface” is indefinite because the limitation “the second abrasion device” is unclear what is being referred back to. Does this recitation refer back to the first use of the term “second abrasion device” or to the second use of the term “second abrasion device”, which is structure included in the “second abrasion element”?
The limitation “a controller for controlling operation of the drive assembly, the first abrasion device, and the second abrasion device”, is indefinite because the use of the terms “the first abrasion device” and “the second abrasion device” is unclear which structure is being referred back to. See items B and D.
	Claims 2-11 are rejected as being dependent on claim 1.
Regarding claims 5-9, the use of the terms “the first abrasion device” and “the second abrasion” device are indefinite because the use of these terms is unclear which structure is being referred back to. See the rejection of claim 1, items B and D for further reference.
	Claims 6-9 are rejected as being dependent on claim 5. Claims 7-9 are rejected as being dependent on claim 6. Claims 8-9 are rejected as being dependent on claim 7. Claim 9 is rejected as being dependent on claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller II et al (US PGPUB No. 2018/0043493), hereinafter referred to as Miller.
	Regarding claim 1, Miller discloses Miller discloses an abrading apparatus for use with an elongate part (fig 2, 30), the elongate part having a base (fig 3, horizontal 35) and a web (fig 3, vertical 3) with a root end joined to the base (fig 3, vertical 35 is joined with horizontal 35) and a free end opposite the root end (fig 3, 34c), the web further defining opposed first and second web surfaces (fig 3, 34a), the abrading apparatus comprising: 
	a frame (fig 4A, 36); 
	a drive assembly coupled to the frame and configured to drive the abrading apparatus along a longitudinal length of the elongate part (page 2, paragraph [0038], 38); 
(page 2, paragraph [0038], 42) including: 
		a first abrasion device coupled to the frame (page 3, paragraph [0044], 110 is a pair) and including a first abrasion element having a first abrasion device (page 3, paragraph [0045], 144 is a pair), the first abrasion device defining a first abrasion device effective contact area engageable with the first web surface (fig 14, 144 is shown having a contact area that engages with 34a); and 
		a second abrasion device coupled to the frame (page 3, paragraph [0044], 110 is a pair) and including a second abrasion element having a second abrasion device (page 3, paragraph [0045], 144 is a pair), the second abrasion device defining a second abrasion device effective contact area engageable with the second web surface (fig 14, 144 is shown having a contact area that engages with 34a); 
	a guard assembly coupled to the frame (fig 13, 142 is coupled through intermediate structure to 36) and including: 
		a first guard disposed between the frame and the first abrasion element (fig 4A, element 69 of the frame 36 extends beyond the surface of the stringer 34a, and fig 13 shows that at least a portion of guard 142 extends further towards the surface 34a than element 69 and thus 142 is disposed between the frame and the first abrasion element), wherein the first guard extends over a portion of the first abrasion device effective contact area (fig 13, 142 has an area that extends over a portion of the first abrasion device contact area of 144); and 
		a second guard disposed between the frame and the second abrasion element (fig 4A, element 69 of the frame 36 extends beyond the surface of the stringer 34a, and fig 13 shows that at least a portion of guard 142 extends further towards the surface 34a than element 69 and thus 142 is disposed between the frame and the first abrasion element, where 142 is a pair), wherein the second guard extends over a portion of the second abrasion device effective contact area (fig 13, 142 has an area that extends over a portion of the first abrasion device contact area of 144, and where 142 is a pair); and 
	a controller for controlling operation of the drive assembly, the first abrasion device, and the second abrasion device (page 2, paragraph [0037], 52).
	Regarding claim 5, Miller further discloses the abrading apparatus of claim 1, further comprising: a first power operated slide coupled between the frame and the first abrasion device and movable to adjust a position of the first abrasion device in a lateral direction (page 3, paragraph [0046], 118); and a second power operated slide coupled between the frame and the second abrasion device, the second power operated slide movable to adjust a position of the second abrasion device in the lateral direction (page 3, paragraph [0046], 118); and wherein the controller is operably coupled to the first and second power operated slides (page 3, paragraph [0047]).
	Regarding claim 10, Miller further discloses the abrading apparatus of claim 1, further comprising a movable lift arm coupled to the frame (fig 2, 50 is movable) and configured support the abrading apparatus independent of the elongate part (fig 2, 50 is capable of supporting the abrading apparatus independent of the stringer because the handle can carry the apparatus without being on the stringer).
	Regarding claim 11, Miller further discloses the abrading apparatus of claim 1, in which the drive assembly comprises: a first drive motor operably coupled to a first wheel and responsive to a first drive signal to rotate the first wheel at a first rotational speed (page 2, paragraph [0040]); a second drive motor operably coupled to a second wheel and responsive to a second drive signal to rotate the second wheel at a second rotational speed (page 2, paragraph [0040]); and an encoder coupled to the frame (page 2, paragraph [0040]); wherein the controller is operably coupled to the first drive motor, the second drive motor, and the encoder (page 2, paragraph [0040]).
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “an encoder … configured to determine an actual traverse distance of the frame along the elongate part" is considered to be an intended use limitation. In the instant case, Miller, page 2, paragraph [0040] teaches an encoder and is thus capable of performing the recited as claimed.
The recitation “the controller is programmed to: generate the first and second drive signals; calculate a command traverse distance based on the first and second drive signals; compare the command traverse distance with the actual traverse distance from the encoder; and generate a slip signal when the command traverse distance exceeds the actual traverse distance by a threshold slip distance" is considered to be an intended use limitation. In the instant case, Miller, page 2, paragraph [0040] teaches all of the structure required to complete the calculation using the structure of the first drive motor, second drive motor, and the encoder, and is thus capable of performing the same function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller II et al (US PGPUB No. 2018/0043493) in view of McIlrath et al (US Patent No. 3,823,455), hereinafter referred to as Miller and McIlrath, respectively.
	Regarding claim 12, Miller discloses an abrading apparatus for use with a stringer (fig 2, 30), the stringer having a base (fig 3, horizontal 35) and a web (fig 3, vertical 35) having a root end joined to the base (fig 3, vertical 35 is joined with horizontal 35) and a free end opposite the root end (fig 3, 34c), the web further defining opposed first and second web surfaces (fig 3, 34a), the abrading apparatus comprising: 
	a frame (fig 4A, 36); 
	a drive assembly coupled to the frame and configured to drive the abrading apparatus along a longitudinal length of the stringer (page 2, paragraph [0038], 38); 
	an abrasion assembly (page 2, paragraph [0038, 42) including: 
		a first carriage coupled to the frame by a first power operated slide (page 3, paragraph [0046], 118);  
		a first orbital sander coupled to the first carriage and including a first orbital sander element having a first orbital sander surface (page 3, paragraph [0044], 110 is a pair and includes 144), the first orbital sander surface defining a first orbital sander effective contact area engageable with the first web surface (fig 14, 144 is shown having a contact area that engages with 34a); 
		a second carriage coupled to the frame by a second power operated slide (page 3, paragraph [0046], 118); 
(page 3, paragraph [0044], 110 is a pair and includes 144), the second orbital sander surface defining a second orbital sander effective contact area engageable with the second web surface (fig 14, 144 is shown having a contact area that engages with 34a); 
	a guard assembly coupled to the frame (fig 13, 142 is coupled through intermediate structure to 36) and including: 
		a first guard positioned to extend over portions of the first orbital sander effective contact area (fig 13, 142 has an area that extends over a portion of the first abrasion device contact area of 144); and 
		a second guard positioned to extend over portions of the second orbital sander effective contact area  (fig 13, 142 has an area that extends over a portion of the first abrasion device contact area of 144, and where 142 is a pair); and 
	a controller for controlling operation of the drive assembly, the first orbital sander, the second orbital sander, the first power operated slide, and the second power operated slide (pages 2 and 3, paragraphs [0037 and 0047], 52).
	Miller does not explicitly disclose the abrading apparatus comprising:
	the abrasion  assembly including: 
		a first rotary sander coupled to the first carriage and including a first rotary sander element having a first rotary sander surface, the first rotary sander surface defining a first rotary sander effective contact area engageable with the first web surface;  

	the guard assembly including:
		a first guard positioned to extend over portions of the first rotary sander effective contact area, and a second guard positioned to extend over portions of the second rotary sander effective contact area; 
	and the controller for controlling operation of the first rotary sander, and the second rotary sander.
	Regarding the first and second rotary sanders, McIlrath teaches a rail sanding machine comprising for use with a rail having a base, a web, and two opposing sides, the rail sanding machine comprising:
	a frame (fig 1, 26) including a first carriage (fig 1, 164) and a second carriage (fig 1, 170);
	a first rotary sander coupled to the first carriage and including a first rotary sander element having a first rotary sander surface (fig 1, 120), the first rotary sander surface defining a first rotary sander effective contact area engageable with the first web surface (fig 1, 120 has a contact surface); 
	two orbital sanders (fig 1, 122 and col 2, lines 7-15);
	a second rotary sander coupled to the second carriage and including a second rotary sander element having a second rotary sander surface (fig 1, 126), the second rotary sander surface defining a second rotary sander effective contact area engageable with the second web surface (fig 1, 126 has a contact surface opposite to 120).

	Regarding the first and second guards over the first and second rotary sander effective contact areas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Miller to incorporate the first guard positioned to extend over portions of the first rotary sander effective contact area, and the second guard positioned to extend over portions of the second rotary sander effective contact area because per MPEP 2144.04(VI)(B), the duplication of parts is held to be obvious over the prior art. Where in the instant case, to duplicate the structure of the first guard to cover the first orbital sander and the first rotary sander and the second guard to cover the second orbital sander and the first rotary sander, is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
Regarding the controller for controlling operation of the first rotary sander, and the second rotary sander, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Miller to control the operation of the first rotary sander and second rotary sander in addition to the drive assembly, the first orbital sander, the second orbital sander, the first power operated slide, and the second power operated slide because one of ordinary skill in the art would have recognized that applying the known technique of using the controller in Miller to control the first and second rotary sanders of 
	Regarding claim 15, Miller as modified further discloses the abrading apparatus of claim 12, further comprising a movable lift arm coupled to the frame (fig 2, 50 is movable) and configured support the abrading apparatus independent of the stringer (fig 2, 50 is capable of supporting the abrading apparatus independent of the stringer because the handle can carry the apparatus without being on the stringer).
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 16, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “placing a first guard of the abrading apparatus between the first web surface and a portion of a first abrasion device effective contact area associated with the first abrasion device” and “placing a second guard of the abrading apparatus between the second web surface and a portion of a second abrasion device effective contact area associated with the second abrasion device” together in combination with the rest of the limitations in the independent claim.
	Claims 17-20 are allowed as being dependent on claim 16.

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 13, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a first guard actuator disposed between the first guard bracket and the first guard” and “a second guard actuator disposed between the second guard bracket and the second guard” together in combination with the rest of the limitations in the independent claim.
Claim 14 would be are allowed as being dependent on claim 13.
Claims 2-4 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a first guard actuator disposed between the first guard bracket and the first guard” and “a second guard actuator disposed between the second guard bracket and the second guard” together in combination with the rest of the limitations in the independent claim.

	Regarding claim 6, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the first abrasion device is coupled to the first power operated slide with a first gimbal joint” and “the second abrasion device is coupled to the second power operated slide with a second gimbal joint” together in combination with the rest of the limitations in the independent claim.
Claims 7-9 would be allowed as being dependent on claim 6.
Conclusion
The Office may look favorably on the instant application should the Applicant add the allowable subject matter of claim 16 to claims 1 and 12. The subject matter being: “a first guard between the first web surface and a portion of a first abrasion device effective contact area associated with the first abrasion device” and “a second guard between the second web surface and a portion of a second abrasion device effective contact area associated with the second abrasion device”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723